Citation Nr: 1024303	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  05-39 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for erectile 
dysfunction.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of prostate cancer from January 14, 2005, to 
January 3, 2006.

3.  Entitlement to a rating in excess of 20 percent for the 
residuals of prostate cancer from January 4, 2006, to October 
13, 2008.

4.  Entitlement to a rating in excess of 40 percent for the 
residuals of prostate cancer from October 14, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board), in part, by order of the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") on 
March 30, 2010, which vacated Board decisions in May 2009 as 
to the effective date of the issues on appeal and remanded 
these matters for additional development.  In a September 3, 
2008, order the Court previously vacated a July 2007 Board 
decision as to the denial of entitlement to a compensable 
rating for erectile dysfunction.  The Board remanded this 
issue to the RO via the Appeals Management Center (AMC) in 
May 2009.  

The appeal initially arose from a June 2005 rating decision 
by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2006, the 
Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The the issue of entitlement to service connection for a 
psychiatric disorder secondary to the service-connected 
erectile dysfunction disability has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to a rating in excess of 10 percent 
for the residuals of prostate cancer from January 14, 2005, 
to January 3, 2006, entitlement to a rating in excess of 20 
percent for the residuals of prostate cancer from January 4, 
2006, to October 13, 2008, entitlement to a rating in excess 
of 40 percent for the residuals of prostate cancer from 
October 14, 2008, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The Veteran's service-connected erectile dysfunction is 
presently manifested by no present penis deformity.


CONCLUSION OF LAW

The requirements for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.115b, Diagnostic Code 7522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters dated in March 2005, February 2006, and June 2009.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Court has held that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that VA medical opinions obtained in this case are adequate 
as they are predicated on a substantial review of the record 
and medical findings and consider the Veteran's complaints 
and symptoms.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to this issue has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with this claim would not cause any prejudice to 
the appellant.



Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).  

VA regulations provide that where the schedule does not 
provide a zero percent evaluation for a diagnostic code that 
a zero percent rating shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

752
2
Penis, deformity, with loss of erectile power
201

1Review for entitlement to special monthly 
compensation under §3.350 of this chapter.

38 C.F.R. § 4.115b (2009).

In statements and personal hearing testimony in support of 
his claim the Veteran asserted that his service-connected 
erectile dysfunction resulted in not only the loss of use of 
a creative organ but also the lost non-procreative or 
pleasure attributes due to that disability.  He testified 
that all treatments for his sexual dysfunction had been 
fruitless and that he was unable to obtain an erection 
sufficient for intercourse.  The Veteran does not assert that 
he has any physical deformity of the penis.

VA and private treatment records show the Veteran has an 
erectile dysfunction as a result of his prostate cancer 
treatment.  An October 2008 VA urology examination report 
noted he reported he had no erection since his radical 
retropubic prostatectomy in December 2001.  Treatment 
including medication, injection, and vacuum devices had not 
been effective in allowing him to have intercourse.  
Examination revealed a normal male phallus.  It was also 
noted that the Veteran continued to work full-time.  A 
September 2009 VA urology examination report noted the 
Veteran reported erections with ability to penetrate six out 
of ten attempts with use of medication and a vacuum device.  
He stated he had not noticed any improvement since he began 
using a testosterone replacement.  An examination revealed 
normal external genitalia with no deformity of the penis.  In 
an addendum the examiner noted that the claims file was 
reviewed and clarified that the Veteran had a loss of 
erectile power with no physical deformity of the penis.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected erectile dysfunction is presently 
manifested by no present penis deformity.  It is significant 
to note that he is currently receiving special monthly 
compensation for the loss of use of a creative organ.  The 
evidence of record clearly demonstrates that even with 
treatment the Veteran has some degree of loss of erectile 
power, but that there is no evidence of any actual deformity 
nor any impairment in earning capacity due to this disorder.  
The criteria for a compensable, schedular rating are not met 
under Diagnostic Code 7522 nor are the Veteran's disability 
manifestations more appropriately addressed under any 
analogous rating criteria.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  Therefore, entitlement to a 
compensable rating for erectile dysfunction must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The service-connected disorder is 
adequately rated under the available schedular criteria.  The 
objective findings of physical impairment are well 
documented.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 
111 (2008).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.


ORDER

Entitlement to a compensable rating for erectile dysfunction 
is denied.


REMAND

In its March 2010 order the Court, by incorporating a Joint 
Motion for Remand, found the Board erred in failing to 
determine if extraschedular rating consideration was 
warranted for additional symptoms the Veteran experienced as 
a result of his service-connected residuals of prostate 
cancer.  It was noted that the Veteran and his spouse 
testified that he experienced daily and persistent rectal 
bleeding, urgent or irregular bowel movements, overall lack 
of physical stamina, and sexual dysfunction and emotional 
issues.  The Veteran has argued that because the Rating 
Schedule only takes into account the symptoms of urinary 
voiding, the other symptoms he experiences as residuals of 
the prostate cancer, as noted herein, are not considered.  
Therefore, additional development is required.  

The Board notes that the private medical evidence of record 
shows the Veteran complained of rectal bleeding and that a 
July 2003 colonoscopy revealed radiation proctitis as the 
source of his bleeding.  A December 2003 report noted he had 
some bowel urgency.  An April 2008 VA treatment report noted 
a history of radiation proctitis with stool 
urgency/incontinence and occasional bleeding with medication 
treatment.  An October 2008 VA renal disorders examination 
revealed rectal urgency and previous episodes of rectal 
bleeding clinically consistent with chronic radiation 
proctitis.  The examiner noted the Veteran stated he had not 
been seen by a gastroenterologist nor had any endoscopic 
procedure to better characterize his symptoms been performed.  
It was further noted that his symptoms of rectal urgency and 
watery diarrhea were not shown by the record to have been 
fully evaluated.  The Board finds a VA examination is 
required for an adequate determination and in order to permit 
the Board to determine whether the additional reported 
symptomatology are attributable to the residuals of prostate 
cancer and as such, potentially separately ratable.  In the 
absence of such medical information, the Board is unable to 
determine whether referral for extraschedular evaluation is 
warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
an appropriate VA rectal, 
gastroenterology, or other specialty 
examination for an opinion as to the 
current nature and extent of his service-
connected residuals of prostate cancer.  
The examiner(s) should identify any 
present manifestation of the disability 
and address whether any persistent rectal 
bleeding, urgent or irregular bowel 
movements, overall lack of physical 
stamina or emotional issues are a result 
of the service-connected disability.  The 
examination(s) must be conducted 
following the protocol in any applicable 
VA disability examination worksheet.

All indicated tests and studies are to be 
performed and a comprehensive history is 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

3.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  A specific 
determination must be made as to 
whether extraschedular rating 
consideration is warranted under the 
provisions of 38 C.F.R. § 3.321 (2009).  
In this regard, if it is medically 
determined that the residuals of the 
Veteran's prostate cancer include 
residuals other than voiding 
dysfunction or renal dysfunction such 
as persistent rectal bleeding, urgent 
or irregular bowel movements, overall 
lack of physical stamina or emotional 
issues, the RO must determine whether 
such residuals may be separately rated 
under the Rating Schedule and if not 
contemplated by the Rating Schedule 
whether referral for extraschedular 
consideration is warranted.  If any 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


